UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 5) Under the Securities Exchange Act of 1934 MERCER INTERNATIONAL INC. (Name of Issuer) Shares of Common Stock, $1.00 Par Value (Title of Class of Securities) 588056101 (CUSIP Number) Jimmy S.H. Lee Suite 2840, 655 West Georgia Street, Vancouver, B.C. V6B 4N8 Telephone:(604) 684-1099 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 25, (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box[]. CUSIP No.588056101 1)Names of Reporting Persons/I.R.S. Identification Nos. of Above Persons Jimmy
